Citation Nr: 0633756	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that no new and material 
evidence was received to reopen the previously denied claim 
for entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) clarified the duty to notify 
requirements with respect to the new and material evidence 
standard to reopen previously and finally denied claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
found: "The VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id. at 7-8.

In the present appeal, while the appellant was provided with 
appropriate notice of the evidentiary elements of service 
connection and the new and material evidence standard in a 
letter dated October 2002, the notice letter did not describe 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  As such, it 
will be necessary to remand this matter to provide the 
appellant proper VCAA notice.  

In the veteran's March 2003 notice of disagreement (NOD), the 
veteran claimed that he had not received any forms sent to 
him that were enclosed with the RO letter dated October 7, 
2002.  Among the forms that were to be sent to the veteran in 
the October 2002 letter was a PTSD questionnaire.  Because it 
is unclear whether the above questionnaire was sent to the 
veteran, a PTSD questionnaire should be sent to the veteran 
requesting that he provide additional information on his 
purported stressor events.  

One of the veteran's asserted PTSD stressors was filling in 
as a door gunner for the 175th Assault Helicopters in an 
operation in April 1970, in which they destroyed an abandoned 
aid station that later had been found to have housed 
Americans, women, and children.  Although the personnel 
records do not confirm temporary assignment as a door gunner, 
it would be probative evidence if unit records from the 175th 
Assault Helicopters were to verify the incident as reported 
by the veteran actually occurred.  Since the veteran served 
with an aviation battalion identified as "AsltHel" on the 
personnel records, it is not inconceivable that such a 
temporary assignment occurred.

The veteran has also reported one stressor with sufficient 
specific information that attempts should be made to verify 
the alleged incident.  The incident involved taking mortar 
fire from the enemy at around 2:00 am to 3:00 am on, or 
around, May or June 1970, which hit the veteran's barracks 
injuring a couple of recently arrived soldiers while the 
veteran's unit was stationed at Can Tho, Vietnam.  Presumably 
if this were true, unit records may report this incident.  
Therefore, attempts should be made to verify this stressor.

In addition, while the veteran signed a consent form to 
facilitate the acquisition of medical records from Our Lady 
of Bellefonte Hospital, a note on a copy of a letter sent to 
Bellefonte Hospital dated October 2002 indicated that the RO 
failed to send the release form to allow for the acquisition 
of these records.  The veteran signed a release authorizing 
the acquisition of these records in August 2001.  With 
respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  

The veteran has applied for disability benefits from the 
Social Security Administration (SSA).  VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).    

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send the veteran a VCAA 
notice for his new and material evidence 
claim which provides the notices required 
under the relevant portions of the VCAA, 
its implementing regulations, and 
pertinent caselaw discussed above.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  This notice should 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent, supra.  In addition, the AMC 
must send the veteran a PTSD 
questionnaire in order to facilitate 
proper development of the veteran's 
claim. 



2.  Ask the veteran to complete another 
release authorizing VA to request his 
medical records from Our Lady of 
Bellefonte Hospital.  The authorization 
for release of the requested records 
should be included with the request and 
the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  A complete copy of the veteran's 
medical and adjudication records from the 
Social Security Administration should be 
requested.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

4.  After receiving any verifiable 
information from the veteran pertaining 
to his stressor events from the PTSD 
questionnaire, the AMC should prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  This 
should include:
*	the incident involving taking mortar 
fire from the enemy at around 2:00 
am to 3:00 am in May or June 1970, 
which hit the veteran's barracks 
injuring a couple of recently 
arrived soldiers while the veteran's 
unit (HHC, 244th Aviation Co.) was 
stationed at Can Tho Vietnam.   
*	the incident involving destruction 
of an aid station, thought to be 
unoccupied, but later found 
occupied, by the 175th Helicopter 
Assault in April 1970.

5.  After completing the above action, 
the RO should review the additional 
information received from the veteran 
and, if appropriate, from JSRRC to 
determine whether any further development 
should be conducted, such as providing 
the veteran a VA psychiatric examination 
to see if he has PTSD as a result of any 
verified in-service stressor.

6. Then, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  
 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


